DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nilson (4,153,185).
Nilson disclose, in figs. 5-7,
Re-claim 1, device provided with a chamber that makes it possible to package at least one fluid, said chamber having a substantially ovoid form and comprising a first part 1a, made of a rigid material and a second part 1b made of a flexible material, wherein the first part made of rigid material comprises a dispenser 25 that makes it possible to dispense said at least one fluid and wherein the second part made of flexible material is suitable for being deformed, thus making it possible to expel said at least one fluid from said device by the dispenser , characterised in that said device comprises a linking element 2a that makes it possible to connect the first part made of rigid material and the second part made of flexible material, said linking element being made substantially of a material similar to that used for the first part made of rigid material, of the device, wherein said linking element is suitable for being assembled on the first part made of rigid material and wherein the second part made of flexible material is secured onto said linking element.
Re-claim 2, wherein the second part (2, 102, 202) made of flexible material is secured onto the linking element can be by an overmoulding process (see col.4, lines 14-20).
Re-claim 3, wherein the device comprises a closing element 26 that makes it possible to close up said dispenser, wherein the closing element is connected to the first part made of rigid material by virtue of a frangible connection.
Re-claim 4, wherein said closing element is in the form of a foot 25 that makes it possible to position the device on a support of said foot.
Re-claim 5, wherein said device is provided with a closing element 13 (a self-closing closure) that is suitable for closing up the dispenser with said closing element in a first position and wherein said closing element, after the device is opened for the first time, is suitable for closing up said dispenser with said closing element in a second position.
Re-claim 6, wherein the foot is connected to the first part, which is made of rigid material to make it possible for said device to be positioned on the foot with the second part, made of flexible material, of the device situated on top of the first part, made of rigid material.
Re-claim 7, wherein the second part made of flexible material is in a rounded form to make it possible for the device to be positioned on a support using said second part, made of flexible material, wherein the weight of said second part, made of flexible material and the weight of the first part, made of rigid material are distributed so as to give the device the functionality of a roly-poly, once positioned on said second part, made of flexible material.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first rigid element and  a second flexible element comprising different material, and the third connecting element material is selected from any arbitrary material but is selected to comprise the same material as the first rigid material ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        May 5, 2022